Citation Nr: 0947368	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lymphedema of the lower 
extremities, claimed as elephantiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to 
April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim for service 
connection for elephantiasis based on a lack of diagnosis.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court), addressed the scope of a claim in 
regard to a claimed disability in Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons the Court held that, in 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; symptoms described; and 
the information submitted or developed in support of the 
claim.  Id. at 5.  In light of the Court's decision in 
Clemons, the Board has re-characterized the issue on appeal 
as entitlement to service connection for lymphedema of the 
lower extremities, claimed as elephantiasis.  This will 
provide the most favorable review of the Veteran's claim in 
keeping with the Court's holding in Clemons.


REMAND

The Veteran seeks service connection for lymphedema of the 
lower extremities, claimed as elephantiasis, which he 
attributes to exposure to mosquitoes in Okinawa, Japan.

Service treatment records dating from March 1979 to February 
1982 contain no complaints of, treatment for, or a diagnosis 
of lymphedema of the lower legs or any other leg condition.

VA medical records dating from December 2003 to April 2005 
show that the Veteran was treated for bilateral lymphedema in 
December 2003.  An April 2005 report requested a Filaria 
antibody test for exposure to Brugia Malayi, while stationed 
in Japan.

The Board recognizes that the Veteran believes his current 
lower leg condition is related to service.  Recently, the 
Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded a VA 
examination.  In light of the information above indicating 
that a VA medical provider had requested a Filaria antibody 
test for exposure to Brugia Malayi while stationed in Japan, 
the Veteran should be accorded a VA examination for an 
opinion as to whether any current lymphedema condition was 
incurred in service.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
April 6, 2005.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  It is also noted that the Veteran reported in his 
claim that he was treated by VA for the claimed condition 
beginning in March 2001.  Records dated from March 2001 to 
November 2003 have not been associated with the claims folder 
and it is not clear if the RO requested those records.  In 
addition, the Veteran also reported in his claim form that he 
was in receipt of Social Security disability benefits.  Those 
records should also be requested on remand as they may be 
relevant to the claimed issue.

Finally, the RO should seek confirmation of the dates and 
locations of foreign service while the Veteran was on active 
service from the appropriate agency.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Memphis VAMC dating from March 2001 to 
November 2003 and from April 6, 2005, 
to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Request from the Social Security 
Administration, all adjudication 
documents and the medical records 
supporting the grant of disability 
benefits. 

3.  Request information and/or 
documents pertaining to the dates and 
locations of foreign service while the 
Veteran was in active service from the 
appropriate agency.

4.  Following the above, schedule the 
Veteran for an appropriate examination 
regarding his claim for service 
connection for lymphedema of the lower 
extremities.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to set forth the appropriate 
diagnosis and opine as to whether any 
diagnosed condition is less likely than 
not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
related to his active service.  In that 
regard, the examiner's attention is 
directed to a VA medical record dated 
on April 26, 2005, which shows that a 
Filaria antibody test for exposure to 
Brugia Malayi while stationed in Japan 
was requested.  A complete rationale 
for all opinions proffered must be set 
forth in the report provided.

5.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

